United States Court of Appeals for the Federal Circuit


                                                            June 30, 2006




                                           ERRATA



Appeal No. 05-1412

Bruckelmyer v. Ground Heaters

Decided: June 28, 2006.                                    Precedential




      In Judge Newman's dissenting opinion from the denial of the petition for rehearing
en banc, the following change is made:

At page 2, third line from the bottom of the slip opinion, after "printed publication
in" insert -- this or --.